         Case 1:03-cv-00050-JRH Document 1477 Filed 05/24/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


WHITESELL CORPORATION,


            Plaintiff,                 *
                                       *


     V.                                *         CV 103-050
                                       ★


ELECTROLUX HOME PRODUCTS, INC.,        *
HUSQVARNA, A.B., and HUSQVARNA         *
OUTDOOR PRODUCTS, INC.,                *

            Defendants.



                                    ORDER




     Before the Court is Plaintiff Whitesell Corporation's motion to

stay the deadline for it to file an amended expert report of its

expert, Peter J. Karutz.        (See Order of Apr. 12, 2021, Doc. No. 1469

(providing a 45-day deadline for Plaintiff to file an amended expert

report).)       Defendants have filed no response to the motion.

     In light of Plaintiff's motion for reconsideration of this Court's

Order of April 12, 2021, the motion to stay (doc. no. 1474) is GRANTED.

Plaintiff shall have 45 days from the entry of an Order resolving the

motion    for   reconsideration    within   which   to   file   an   amended   expert

report should one prove necessary.

     ORDER ENTERED at Augusta, Georgia, this                         of May, 2021.




                                            J. RAN#AL HALL,/CHIEF JUDGE
                                            UNITEiy STATES DISTRICT COURT
                                            SOUTBERN   DISTRICT OF GEORGIA
